Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-28-2003

Shapiro v. Prudential Ins Co
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-3805




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Shapiro v. Prudential Ins Co" (2003). 2003 Decisions. Paper 184.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/184


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                    ____________

                                     No.: 02-3805
                                    ____________

                                STEPHEN SHAPIRO,

                                           Appellant


                                            v.

              PRUDENTIAL INSURANCE COMPANY OF AMERICA




                     Appeal from the United States District Court
                              for the District of New Jersey
                         (D.C. Civil Action No. 99-CV-04325)
                    District Judge: Honorable Dennis M. Cavanaugh
                               ______________________

                       Submitted Under Third Circuit LAR 34.1(a)
                                   on June 16, 2003

                 Before: ALITO, ROTH, and HALL* , Circuit Judges

                           (Opinion filed October 28, 2003)


____________________

       *The Hon. Cynthia H. Hall, Circuit Judge for the United States Court of Appeals
for the Ninth Circuit, sitting by designation.
                                      OPINION

ROTH, Circuit Judge;

      Stephen Shapiro has appealed the judgment in favor of defendant Prudential

Insurance Company of American entered by the United States District Court for the

District of New Jersey.

      Shapiro, a former employee of Lanier Worldwide, was covered for long-term

disability (LTD) benefits by Lanier’s Group Policy G-59115 (the plan), an employee

benefits plan governed by ERISA. The plan provides LTD benefits for covered

employees who meet all contractual requirements for such benefits, as follows:

             Total Disability exists when Prudential determines that all of these

             conditions are met:

             (1) Due to sickness or accidental injury, both of these are true:

                    (a) You are not able to perform, for wage or profit, the material and

                    substantial duties your occupation.

                    (b) After the Initial Duration of a period of Total Disability, you are

                    not able to perform for wage or profit the material and substantial

                    duties of any job for which you are reasonably fitted by your

                    education, training, or experience. The Initial Duration is shown in

                    the Schedule of Benefits.



                                            2
              (2) You are not working at any job for wage or profit.

              (3) You are under the regular care of a Doctor.




       In February 1996, Shapiro left work as a major account representative for Lanier.

He applied and received short term disability benefits. His doctors anticipated that he

would be able to return to work in March. Shapiro did not return.

       In June 1996, Shapiro submitted a claim for LTD benefits under the plan.

Shapiro’s claim was approved, effective May 24, 1996. According to his medical

records, Shapiro was suffering from a degenerative disc disease and a cervical herniated

disc, making it difficult for him to carry his fifty-pound sales bag and twenty-pound

laptop computer on sales calls.

       On December 5, 1997, Prudential wrote Shapiro to notify him that part 1(b) of his

plan’s total disability definition would become effective May 24, 1998, pursuant to the

policy’s terms. To determine whether total disability continued as defined by part 1(b) of

the plan, Prudential was going to conduct a thorough review of Shapiro’s claim to ensure

that he was still eligible for LTD benefits.

       As a result of its review, two administrative appeals by Shapiro, a surveillance

video, and a final administrative appeal, Prudential denied Shapiro’s claim on the basis

that Shapiro was capable of performing sedentary work. Shapiro then brought suit in

District Court.



                                               3
       Both Shapiro and Prudential filed cross-motions for summary judgment. The

District Court determined that Prudential’s decision was not arbitrary and capricious and

granted summary judgment for Prudential. Shapiro appealed.

       We have jurisdiction of this appeal pursuant to 28 U.S.C. § 1291. We exercise

plenary review over a District Court’s grant of summary judgment. Pi Lambda Phi

Fraternity v. University of Pittsburgh, 299 F.3d 435, 441 (3d Cir. 2000). Thus, we apply

the same standard of review to Prudential’s decision to deny benefits as the District Court

should have applied. Smathers v. Multi-Tool/Multi-Plastics Employee Health and

Welfare Plan, 298 F.3d 191, 194 (3d Cir. 2002); Farrell v. Planters Lifesavers Co., 206

F.3d 271, 278 (3d Cir. 2000). Summary judgment is appropriate when the record

discloses no genuine issue of material fact and the moving party is entitled to judgment as

a matter of law. See F.C.R.P. 56(c); Cleotex v. Cartrell, 477 U.S. 317 (1986).

       We find that Prudential’s initial termination of Shapiro’s LTD benefits, and its

subsequent decisions to uphold this termination, were based on Prudential’s

determination, supported by independent medical evaluations and objective observation,

that Shapiro was able to perform sedentary work and was able to perform for wage or

profit the material and substantial duties of any job for which he was reasonably fitted by

his education, training, or experience. In view of the above, we cannot say that

Prudential’s decision was without reason, unsupported by substantial evidence, or

erroneous as a matter of law. Thus, Prudential’s decision was neither arbitrary nor



                                             4
capricious.

       For the foregoing reasons, we will affirm the judgment of the District Court.




       TO THE CLERK:

              Please file the foregoing Opinion.




                                                   By the Court,




                                                   /s/ JANE R. ROTH
                                                      Circuit Judge




                                            5